DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendments/arguments dated 04/05/2021.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the devices of claims 17 and 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Jeong teaches an organic light-emitting device where Compound 1
    PNG
    media_image1.png
    242
    348
    media_image1.png
    Greyscale
 is included in the ETL layer not the emission auxiliary layer as required by independent claim 17. Jeong teaches an organic light-emitting device which fails to shows the layer sequence and maximum emission wavelength requirements of independent claim 20.
Jeong fails to teach, suggest or offer guidance that would have rendered it obvious to have modified the exemplified device to arrive at the limitations of independent claims 17 and 20.
Claims 2-12 and 15-20 allowed. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786